Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/12/2022 has been entered. Claims 1, 7, 10, and 13 have been amended. Claims 3-6, 11-12, and 16-20 have been canceled. Claims 1-20 remain pending in the application. Objections to Specification and Drawings are withdrawn. Rejections of claims 1-9 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) are withdrawn. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20210088823 A1) in view of Riehl (US 20210271845 A1) and further in view of Kanbayashi (20120313912).
Regarding claim 1, Lin (Figs. 1-5; Fig. 3 is reproduced below for reference) discloses a liquid crystal display device, comprising: 

    PNG
    media_image1.png
    1125
    782
    media_image1.png
    Greyscale

Annotated version of Lin’s Fig. 3 in accordance with Fig. 1A
an infrared receiver (sensor; [0021] and [0018]); 
a reflection sheet (second reflector layer) disposed on the infrared receiver (sensor); 
a double-layered light guide plate (double-layered light guide plate comprising second light guide plate layer and first light guide plate layer) disposed on the reflection sheet (second reflector layer) away from the infrared receiver (sensor), wherein the double-layered light guide plate comprises an upper light guide plate (first light guide plate layer) and a lower light guide plate (second light guide plate layer) which are stacked one upon another (e.g., Fig. 3), and the lower light guide plate (second light guide plate layer) is disposed between the reflection sheet (second reflector layer) and the upper light guide plate (first light guide plate layer); 
an infrared emitter (infrared emitter 103b; [0018]) disposed on a side of the reflection sheet (second reflector layer) and a side of the lower light guide plate (second light guide plate layer), wherein the reflection sheet (second reflector layer) and the lower light guide plate (second light guide plate layer) together form a fingerprint optical film, and the infrared emitter (infrared emitter 103b), the infrared receiver (sensor), and the fingerprint optical film (second light guide plate layer and second reflector layer) together form a fingerprint identification module (e.g., Fig. 3); 
a diffusion sheet disposed (first diffuser layer) on the upper light guide plate of (first light guide plate layer) the double-layered light guide plate away from the reflection sheet (second reflector layer); 
a visible backlight (visible backlight 103a) disposed close to a side of the upper light guide plate (second reflector layer) of the double- layered light guide plate, wherein the reflection sheet (second reflector layer), the double-layered light guide plate (double-layered light guide plate comprising second light guide plate layer and first light guide plate layer), the diffusion sheet (first diffuser layer), and the visible backlight (visible backlight 103a) together form a backlight module (e.g., Fig. 3);
a liquid crystal display panel (liquid crystal display panel) disposed above the backlight module (backlight module comprising second reflector layer, second light guide plate layer and first light guide plate layer, first diffuser layer, and backlight 103a); and 
wherein the infrared receiver (sensor) is attached to a lower surface of the fingerprint optical film (optical film comprising second light guide plate layer and second reflector layer); and 
wherein the fingerprint optical film (optical film comprising second light guide plate layer and second reflector layer) is used to reflect an infrared light emitted by the infrared emitter (infrared emitter 103b) toward a fingerprint identification region on a surface of the fingerprint identification module (e.g., Fig. 3; fingerprint detection), the infrared light is reflected back from the fingerprint identification region toward the infrared receiver (e.g., Fig. 3; fingerprint detection), and the fingerprint optical film (optical film comprising second light guide plate layer and second reflector layer) is further used to transmit visible light emitted by the liquid crystal display panel (liquid crystal display panel) and the backlight module toward the fingerprint optical film (e.g., Fig. 3; fingerprint detection). 

Lin discloses an infrared receiver, but does not disclose the infrared receiver completely covering the fingerprint optical film and the infrared receiver is a glass substrate optical readout infrared sensor. However, Reihl (e.g., Figs. 1 and 7) discloses a liquid crystal display device including a display module and a fingerprint identification module similar to that disclosed by Lin, wherein the infrared receiver (sensor 13) is attached to a lower surface of the fingerprint optical film (optical film comprises light guide plate 141 and reflection layer 16) and completely covering the fingerprint optical film (optical film comprises light guide plate 141 and reflection layer 16) and the infrared receiver is a glass substrate optical readout infrared sensor (sensor 13 is disposed on a glass plate 141 and detects infrared light; [0060], [0012], [0103]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reihl to the liquid crystal display device of Lin. The combination/motivation would be to provide a display device with a large detection area for fingerprint sensing.

Lin and Reihl do not disclose the cover plate and the light enhancement sheet as claimed. However, the is well known in the art a liquid crystal display panel has a protection cover plate and a backlight module of a liquid crystal display panel comprises a light enhancement sheet. As an example, Kanbayashi (e.g., Figs. 2 and 9) discloses a liquid crystal display devices including an infrared optical sensor similar to that disclosed by Lin and Reihl, wherein a cover plate (protection cover plate 213) covering the liquid crystal display panel (LCD panel 20), and wherein the backlight module comprises a reflection sheet (reflection sheet 323), double-layered light guide plate (double-layered light guide plate comprising light guide plate 321 and light guide plate 314), a diffusion sheet (diffusion sheet 313), and a light enhancement sheet (lens layers 311 and 312), and a visible backlight (backlight 301). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanbayashi to the liquid crystal display device of Lin in view of Reihl. The combination/motivation would be to provide a cover plate to protect a display device and provide a light enhancement sheet to improve backlight performance.

Regarding claim 2, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 1, Lin (e.g., Fig. 1) discloses wherein the infrared emitter (infrared emitter 103b) and a visible backlight (visible backlight 103a) of the backlight module are respectively disposed on same side of the liquid crystal display device (e.g., Fig. 4), which is different from the claimed invention. Lin (e.g., Fig. 5) also discloses wherein the infrared emitter (infrared emitter 103b) and a visible backlight (visible backlight 103a) of the backlight module are respectively disposed on opposite sides of the liquid crystal display device (e.g., Fig. 5). In addition, Kanbayashi (e.g., Fig. 9) discloses different arrangements of the infrared emitter and a visible backlight of the backlight module. As one example, Kanbayashi (e.g., Fig. 9B) discloses wherein the infrared emitter (infrared emitter 302) and a visible backlight (visible backlight 301) of the backlight module are respectively disposed on same side of the liquid crystal display device (e.g., Fig. 1A), which is same as that disclosed by Lin. As another example, Kanbayashi (e.g., Fig. 9F) discloses wherein the infrared emitter (infrared emitter 302) and a visible backlight (visible backlight 301) of the backlight module are respectively disposed on opposite sides of the liquid crystal display device (e.g., Fig. 9F). Therefore, the combination of Lin and Kanbayashi provides alternative arrangements and design choices of infrared emitters and visible backlights for a liquid crystal display device integrated with an optical fingerprint sensor.

Regarding claim 10, Lin (Figs. 1-5) discloses a liquid crystal display device, comprising: 
an infrared receiver (sensor; [0021] and [0018]); 
a reflection sheet (second reflector layer) disposed on the infrared receiver (sensor); 
a double-layered light guide plate (double-layered light guide plate comprising second light guide plate layer and first light guide plate layer) disposed on the reflection sheet (second reflector layer) away from the infrared receiver (sensor), wherein the double-layered light guide plate comprises an upper light guide plate (first light guide plate layer) and a lower light guide plate (second light guide plate layer) which are stacked one upon another (e.g., Fig. 3), and the lower light guide plate (second light guide plate layer) is disposed between the reflection sheet (second reflector layer) and the upper light guide plate (first light guide plate layer); 
an infrared emitter (infrared emitter 103b; [0018]) disposed on a side of the reflection sheet (second reflector layer) and a side of the lower light guide plate (second light guide plate layer), wherein the reflection sheet (second reflector layer) and the lower light guide plate (second light guide plate layer) together form a fingerprint optical film, and the infrared emitter (infrared emitter 103b), the infrared receiver (sensor), and the fingerprint optical film (second light guide plate layer and second reflector layer) together form a fingerprint identification module (e.g., Fig. 3); 
a diffusion sheet disposed (first diffuser layer) on the upper light guide plate of (first light guide plate layer) the double-layered light guide plate away from the reflection sheet (second reflector layer); 
a visible backlight (visible backlight 103a) disposed close to a side of the upper light guide plate (second reflector layer) of the double- layered light guide plate, wherein the reflection sheet (second reflector layer), the double-layered light guide plate (double-layered light guide plate comprising second light guide plate layer and first light guide plate layer), the diffusion sheet (first diffuser layer), and the visible backlight (visible backlight 103a) together form a backlight module (e.g., Fig. 3);
a liquid crystal display panel (liquid crystal display panel) disposed above the backlight module (backlight module comprising second reflector layer, second light guide plate layer and first light guide plate layer, first diffuser layer, and backlight 103a); and 
wherein the infrared receiver (sensor) is attached to a lower surface of the fingerprint optical film (optical film comprising second light guide plate layer and second reflector layer).

Lin discloses an infrared receiver, but does not disclose the infrared receiver completely covering the fingerprint optical film and the infrared receiver is a glass substrate optical readout infrared sensor. However, Reihl (e.g., Figs. 1 and 7) discloses a liquid crystal display device including a display module and a fingerprint identification module similar to that disclosed by Lin, wherein the infrared receiver (sensor 13) is attached to a lower surface of the fingerprint optical film (optical film comprises light guide plate 141 and reflection layer 16) and completely covering the fingerprint optical film (optical film comprises light guide plate 141 and reflection layer 16) and the infrared receiver is a glass substrate optical readout infrared sensor (sensor 13 is disposed on a glass plate 141 and detects infrared light; [0060], [0012], [0103]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reihl to the liquid crystal display device of Lin. The combination/motivation would be to provide a display device with a large detection area for fingerprint sensing.

Lin and Reihl do not disclose the cover plate and the light enhancement sheet as claimed. However, the is well known in the art a liquid crystal display panel has a protection cover plate and a backlight module of a liquid crystal display panel comprises a light enhancement sheet. As an example, Kanbayashi (e.g., Figs. 2 and 9) discloses a liquid crystal display devices including an infrared optical sensor similar to that disclosed by Lin and Reihl, wherein a cover plate (protection cover plate 213) covering the liquid crystal display panel (LCD panel 20), and wherein the backlight module comprises a reflection sheet (reflection sheet 323), double-layered light guide plate (double-layered light guide plate comprising light guide plate 321 and light guide plate 314), a diffusion sheet (diffusion sheet 313), and a light enhancement sheet (lens layers 311 and 312), and a visible backlight (backlight 301). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanbayashi to the liquid crystal display device of Lin in view of Reihl. The combination/motivation would be to provide a cover plate to protect a display device and provide a light enhancement sheet to improve backlight performance.

5.	Claims 7-9 and 13-15 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20210088823 A1) in view of Riehl (US 20210271845 A1) and Kanbayashi (20120313912) and further in view of Yao (CN 110441953 A).
Regarding claim 7, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 6, Lin (e.g., Figs. 3 and 1) discloses wherein the visible backlight (visible backlight 103a) and the infrared emitter (infrared emitter 103b) are positioned at a same side of the liquid crystal display device (e.g., Figs. 3 and 1), the visible backlight (visible backlight 103a) emits visible light, and the infrared emitter (infrared emitter 103b) emits infrared light. Kanbayashi discloses the same features as disclosed by Lin. Lin and Kanbayashi do not disclose wherein the visible backlight and the infrared emitter are connected in series to each other. However, Yao (e.g., Figs. 2-10) discloses wherein the visible backlight (visible backlight 82) and the infrared emitter (infrared emitter 81) are positioned at a same side of the liquid crystal display device (LCD 100) and are connected in series to each other (e.g., Fig. 8), the visible backlight (visible backlight 82) emits visible light ([0063] and [0065]), and the infrared emitter (infrared emitter 81) emits infrared light ([0063] and [0065]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi. The combination/motivation would be to provide a light source as a backlight for the liquid crystal display panel and as an illumination light source for fingerprint detection.

Regarding claim 8, Lin in view of Reihl and Kanbayashi further in view of Yao discloses the liquid crystal display device according to claim 7, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a visible light-emitting diode (LED) light bar (visible LEDs 82) and an infrared LED light bar (infrared LEDs 81) are alternately distributed (e.g., Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Regarding claim 9, Lin in view of Reihl and Kanbayashi further in view of Yao discloses the liquid crystal display device according to claim 7, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a dual-core LED consists of a visible light (visible LEDs 82) and an infrared light (infrared LEDs 81). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Regarding claim 13, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 10, Lin (e.g., Figs. 3 and 1) discloses wherein the visible backlight (visible backlight 103a) and the infrared emitter (infrared emitter 103b) are positioned at a same side of the liquid crystal display device (e.g., Figs. 3 and 1), the visible backlight (visible backlight 103a) emits visible light, and the infrared emitter (infrared emitter 103b) emits infrared light. Kanbayashi discloses the same features as disclosed by Lin. Lin and Kanbayashi do not disclose wherein the visible backlight and the infrared emitter are connected in series to each other. However, Yao (e.g., Figs. 2-10) discloses wherein the visible backlight (visible backlight 82) and the infrared emitter (infrared emitter 81) are positioned at a same side of the liquid crystal display device (LCD 100) and are connected in series to each other (e.g., Fig. 8), the visible backlight (visible backlight 82) emits visible light ([0063] and [0065]), and the infrared emitter (infrared emitter 81) emits infrared light ([0063] and [0065]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi. The combination/motivation would be to provide a light source as a backlight for the liquid crystal display panel and as an illumination light source for fingerprint detection.

Regarding claim 14, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 13, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a visible light-emitting diode (LED) light bar (visible LEDs 82) and an infrared LED light bar (infrared LEDs 81) are alternately distributed (e.g., Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Regarding claim 15, Lin in view of Reihl and further in view of Kanbayashi discloses the liquid crystal display device according to claim 13, Yao (e.g., Figs. 2-10) discloses wherein a method of connection in series is a method in which a dual-core LED consists of a visible light (visible LEDs 82) and an infrared light (infrared LEDs 81). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yao to the backlight module of the liquid crystal display device of Lin in view of Reihl and Kanbayashi for the same reason above.

Response to Arguments
6.	Applicant's arguments filed 06/12/2022 have been fully considered but they are not persuasive.
7.	Applicant has amended claims 1 and 10. Applicant further argues that the cited references do not disclose the new limitations of amended claims 1 and 10. 

    PNG
    media_image2.png
    875
    778
    media_image2.png
    Greyscale

Annotated version of Lin’s Fig. 3 in accordance with Fig. 1A
The examiner respectfully disagrees with applicant’s arguments. According to Lin’s Fig, 3 and 1A, which is reproduced above for reference, Lin discloses a liquid crystal display device, comprising: an infrared sensor ([0021] and [0018]); a reflection sheet (second reflector layer) disposed on the infrared sensor; double-layered light guide plate comprising second light guide plate layer and first light guide plate layer disposed on the second reflector layer, wherein the two light guide plate layers are stacked one upon another, an infrared emitter 103b ([0018]) disposed on a side of the second reflector layer and a side of the second light guide plate layer. Lin discloses the infrared emitter 103b, the infrared sensor, and the second light guide plate layer and second reflector layer together form a fingerprint identification module. Lin also discloses the second reflector layer, the double-layered light guide plate comprising second light guide plate layer and first light guide plate layer, the first diffuser layer, and the visible backlight 103a together form a backlight module.

    PNG
    media_image3.png
    487
    529
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Similar to that disclosed by Lin, Kanbayashi (e.g., Figs. 2 and 9) discloses a liquid crystal display devices including an infrared optical sensor, wherein the backlight module comprises a reflection sheet 323, double-layered light guide plate comprising light guide plate 321 and light guide plate 314, a diffusion sheet 313, and a visible backlight 301. Kanbayashi (e.g., Fig. 9) further discloses the backlight module further comprises a light enhancement sheet 311/312. Therefore, the combination of Lin, Reihl, and Kanbayashi teaches each and every limitation of claims 1 and 10.

Applicant argues that “the backlight modules as taught by Lin and Kanbayashi have too many layers, which is likely to interfere with the fingerprint optical imaging, thereby reducing the imaging quality”. The examiner respectfully disagrees with applicant’s arguments. First of all, a reduction of optical interference is merely the objective that applicant would like to achieve. Nowhere in the claims or specification discloses a functional relationship between optical interference and multiple layer structures. Secondly, the combination of Lin, Reihl, and Kanbayashi teaches the stuctures of the display device including the fingerprint sensor as claimed in claims 1 and 10. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691